UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ISAAC MIKE ABERGEL,
                           Plaintiff,
                                                                      19-CV-5680 (LLS)
                    -against-
                                                                   ORDER OF DISMISSAL
NEW YORK STATE GAMING
COMMISSION,
                           Defendant.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action alleging that Defendants violated his rights.

By order dated July 10, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                          BACKGROUND

        Plaintiff Isaac Mike Abergel brings this complaint using a form complaint for a civil

case, available from the www.uscourts.gov website. He does not indicate the basis for federal

court jurisdiction, nor does he list specific federal statutes, federal treaties, or provisions of the

United States Constitution that are at issue in this case.

        Plaintiff alleges:

        I won a $60,000 Pac Man ticket, ticket was misplaced[.] I advised the ticket
        number to security department to claim the prize security department refused to
        pay me my money. I am a victim of fraud by the security department of the New
        York State Gaming Commission.

(Compl. at 5.)

        Plaintiff seeks $1 million in monetary damages.

                                            DISCUSSION

A.      Subject Matter Jurisdiction

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.



                                                   2
574
  ,583(
      1999
         )(“
           [S]ub
               jec
                 t-m
                   att
                     erd
                       elin
                          eat
                            ion
                              smu
                                stb
                                  epo
                                    lic
                                      edbyth
                                           ecou
                                              rtsonth
                                                    eirown

in
 it
  ia
   tiv
     e....
         ”)
          .

         F
         ede
           ralQu
               est
                 ionJu
                     risd
                        ict
                          ion

    Toinvok
          efe
            der
              alqu
                 est
                   ionju
                       risd
                          ic
                           tion
                              ,ap
                                lain
                                   ti
                                    ff
                                     ’sc
                                       la
                                        ims mu
                                             sta
                                               ri
                                                se“
                                                  und
                                                    erth
                                                       e

Con
  st
   itu
     tion
        ,law
           s,o
             rtr
               eat
                 ieso
                    fth
                      eUn
                        itedS
                            ta
                             tes
                               .”28U
                                   .S.C
                                      .§1331
                                           .Ac
                                             asea
                                                ri
                                                 sesund
                                                      er

f
ede
  rall
     awi
       fth
         ecomp
             lain
                t“e
                  stab
                     li
                      she
                        sei
                          the
                            rth
                              atf
                                ede
                                  rall
                                     awc
                                       rea
                                         testh
                                             eca
                                               useo
                                                  fac
                                                    tiono
                                                        rth
                                                          at

th
 epl
   ain
     ti
      ff
       ’sr
         igh
           ttor
              el
               iefn
                  ece
                    ssa
                      ri
                       lyd
                         epe
                           ndsonr
                                eso
                                  lut
                                    iono
                                       fasub
                                           sta
                                             nti
                                               alqu
                                                  est
                                                    iono
                                                       ffe
                                                         der
                                                           al

l
aw.
  ”Ba
    ySho
       reUn
          ionF
             reeS
                ch.D
                   is
                    t.v
                      .Ka
                        in,485F
                              .3d730
                                   ,734
                                      -35(2
                                          dCi
                                            r.2007
                                                 )(quo
                                                     ting

Em
 pir
   eHe
     alth
        cho
          iceA
             ssu
               r.
                ,In
                  c.v
                    .McV
                       eigh,547U
                               .S.677
                                    ,690(2006
                                            ))
                                             .Me
                                               reinvo
                                                    cat
                                                      iono
                                                         f

f
ede
  ralju
      risd
         ict
           ion
             ,wi
               thou
                  tanyf
                      act
                        sdemon
                             str
                               atingaf
                                     ede
                                       rall
                                          awc
                                            la
                                             im,do
                                                 esno
                                                    tcr
                                                      eat
                                                        efe
                                                          der
                                                            al

sub
  jec
    tma
      tt
       erju
          ri
           sdi
             ction
                 .Se
                   eNowa
                       kv.I
                          ronwo
                              rke
                                rsLo
                                   cal6P
                                       ens
                                         ionFund,81F
                                                   .3d1182
                                                         ,

1188-
    89(2
       dCi
         r.1996
              ).B
                eca
                  useP
                     lain
                        ti
                         ff
                          ’sc
                            la
                             imo
                               ffr
                                 auddo
                                     esno
                                        tar
                                          iseund
                                               eraf
                                                  ede
                                                    rals
                                                       tatu
                                                          te

o
rth
  eUn
    itedS
        ta
         tesCon
              st
               itu
                 tion
                    ,th
                      isCou
                          rtl
                            ack
                              sfe
                                der
                                  alqu
                                     est
                                       ionju
                                           risd
                                              ic
                                               tion
                                                  .

         D
         ive
           rsi
             tyo
               fCi
                 tiz
                   ensh
                      ipJu
                         risd
                            ict
                              ion

    P
    lain
       ti
        ffa
          lsodo
              esno
                 tal
                   leg
                     efa
                       ctsd
                          emon
                             str
                               at
                                ingth
                                    atth
                                       eCou
                                          rth
                                            asd
                                              ive
                                                rs
                                                 ityju
                                                     risd
                                                        ic
                                                         tion

ov
 erth
    isa
      ct
       ion
         .Toe
            stab
               li
                shju
                   risd
                      ict
                        ionund
                             er28U
                                 .S.C
                                    .§1332
                                         ,ap
                                           lain
                                              ti
                                               ffmu
                                                  stf
                                                    ir
                                                     sta
                                                       lleg
                                                          eth
                                                            at

th
 epl
   ain
     ti
      ffa
        ndth
           ede
             fend
                anta
                   rec
                     it
                      ize
                        nso
                          fdi
                            ffe
                              ren
                                tst
                                  ate
                                    s.W
                                      is
                                       .De
                                         p’to
                                            fCo
                                              rr.v
                                                 .Sc
                                                   hac
                                                     ht,524

U
.S.381
     ,388(1998
             ).I
               nadd
                  it
                   ion
                     ,th
                       epl
                         ain
                           ti
                            ffmu
                               sta
                                 ll
                                  egetoa“
                                        rea
                                          son
                                            abl
                                              eprob
                                                  abi
                                                    li
                                                     ty”th
                                                         atth
                                                            e

c
la
 imi
   sinex
       ces
         softh
             esumo
                 rva
                   lueo
                      f$75
                         ,000
                            .00
                              ,th
                                est
                                  atu
                                    toryju
                                         risd
                                            ic
                                             tion
                                                alamoun
                                                      t.S
                                                        ee28

U
.S.C
   .§1332
        (a);Co
             lav
               itov
                  .N.Y
                     .OrganD
                           ono
                             rNe
                               two
                                 rk,In
                                     c.,438F
                                           .3d214
                                                ,221(
                                                    2dC
                                                      ir
                                                       .2006
                                                           )

(
ci
 ta
  tiona
      ndin
         tern
            alquo
                tat
                  ionm
                     ark
                       som
                         it
                          ted
                            ).B
                              eca
                                useP
                                   lain
                                      ti
                                       ffa
                                         ndD
                                           efe
                                             nda
                                               nta
                                                 rebo
                                                    thlo
                                                       cat
                                                         ed

inN
  ewY
    ork
      ,andP
          lain
             ti
              ffdo
                 esno
                    tal
                      leg
                        eth
                          ath
                            isc
                              la
                               ims
                                 at
                                  isf
                                    iesth
                                        eju
                                          risd
                                             ic
                                              tion
                                                 alamoun
                                                       t,th
                                                          is

Cou
  rtl
    ack
      sdiv
         ers
           ityju
               risd
                  ict
                    ionov
                        erh
                          isc
                            la
                             ims
                               .




                                3
       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

B.     Litigation History

       Beginning June 18, 2019, Plaintiff has filed 40 other cases in this Court. See Abergel v.

Facebook, Inc., No. 19-CV-6474 (UA) (filed July 9, 2019); Abergel v. California, No. 19-CV-

6417 (UA) (filed July 9, 2019); Abergel v. NewPort Pleasure, No. 19-CV-6416 (UA) (filed July

9, 2019); Abergel v. Midwest Recovery Sys., LLC, 19-CV-6145 (UA) (filed July 9, 2019);

Abergel v. Stig, Inc., No. 19-CV-6414 (UA) (filed July 9, 2019); Abergel v. California Franchise

Tax Bd., No. 19-CV-6413 (UA) (filed July 9, 2019); Abergel v. Experian, No. 19-CV-6412 (UA)

(S.D.N.Y. July 9, 2019); Abergel v. Diversified Consultants, Inc., No. 19-CV-6411 (UA) (filed

July 9, 2019); Abergel v. Sprint Corp., No. 19-CV-6410 (UA) (filed July 9, 2019); Abergel v.

Red Bull N. Am., No. 19-CV-6409 (UA) (filed July 9, 2019); Abergel v. New York, No. 19-CV-

6408 (UA) (filed July 9, 2019); Abergel v. Rockstar, Inc., No. 19-CV-6407 (UA) (filed July 9,

2019); Abergel v. Apple, Inc., No. 19-CV-6406 (UA) (filed July 9, 2019); Abergel v. Monster

Beverage Corp., No. 19-CV-6405 (UA) (filed July 9, 2019); Abergel v. Experian, No. 19-CV-

6404 (UA) (filed July 9, 2019); Abergel v. TransUnion, No. 19-CV-6403 (UA) (filed July 9,

2019); Abergel v. Bolthouse Juice Prod., LLC, No. 19-CV-6402 (UA) (filed July 9, 2019);

Abergel v. Miamonides Hosp., No. 19-CV-6401 (UA) (filed July 9, 2019); Abergel v. Equifax,

No. 19-CV-6400 (UA) (filed July 9, 2019); Abergel v. New York, No. 19-CV-6399 (UA) (filed

July 9, 2019); Abergel v. Verizon, No. 19-CV-6398 (UA) (filed July 9, 2019); Abergel v. Soc.

Sec. Admin., No. 19-CV-6340 (UA) (filed July 8, 2019); Abergel v. Atlas Recovery Sober Living,


                                                 4
No. 19-CV-6339 (UA) (filed July 8, 2019); Abergel v. Juul Labs, Inc., No. 19-CV-6337 (UA)

(filed July 8, 2019); Abergel v. PAX Labs, Inc., No. 19-CV-6336 (UA) (filed July 8, 2019);

Abergel v. Energy Beverages, LLC, No. 19-CV-6335 (UA) (filed July 8, 2019); Abergel v. Prof’l

Claims Bureau, No. 19-CV-6334 (UA) (filed July 8, 2019); Abergel v. The Money Store, No. 19-

CV-6285 (UA) (filed July 2, 2019); Abergel v. Yahoo! Inc., No. 19-CV-6281 (UA) (filed July 7,

2019); Abergel v. New York Lottery, No. 19-CV-6088 (CM) (filed June 28, 2019); Abergel v.

Resorts World Casino, No. 19-CV-6040 (CM) (filed June 27, 2019); Abergel v. Midland Credit

Mgmt, Inc., No. 19-CV-6039 (UA) (filed June 26, 2019); Abergel v. Zip Recruiter, No. 19-CV-

5936 (CM) (filed June 25, 2019); Abergel v. Fundomate LLC, No. 19-CV-5884 (CM)( filed June

20, 2019); Abergel v. Toyota Motor Sales, U.S.A., Inc., No. 19-CV-5883 (CM) (filed June 20,

2019); Abergel v. Dover Downs Hotel & Casino, No. 19-CV-5765 (CM) (S.D.N.Y. June 24,

2019) (transferring case to the United States District Court for the District of Delaware); Abergel

v. Gracie Square Hosp., No. 19-CV-5689 (CM) (filed June 18, 2019): Abergel v. Janssen

Pharm., Inc., No. 19-CV-5681 (CM) (filed June 18, 2019); Abergel v. Vital Pharm, Inc., No. 19-

CV-5679 (CM) (filed June 18, 2019). Abergel v. Equifax, No. 19-CV-5678 (LLS) (S.D.N.Y. July

12, 2019) (dismissing complaint for failure to state a claim).

       Plaintiff is warned that the Court may bar any vexatious litigant (including a nonprisoner)

from filing future actions (even if the filing fee is paid) without first obtaining leave from the

Court. See In re Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts

may impose on vexatious litigants, including “leave of court” requirement).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).


                                                  5
         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 12, 2019
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 6
